                                                     1   RICHARD E. TANASI, ESQ.
                                                         Nevada Bar No. 9699
                                                     2   TANASI LAW OFFICES
                                                         8716 Spanish Ridge Ave., Ste. 105
                                                     3   Las Vegas, NV 89148
                                                         Telephone: (702) 906-2411
                                                     4   Facsimile: (866) 299-5274
                                                         Email: rtanasi@tanasilaw.com
                                                     5   Attorney for Defendant TUALAU

                                                     6                             UNITED STATES DISTRICT COURT

                                                     7                                       DISTRICT OF NEVADA

                                                     8    UNITED STATES OF AMERICA,
                                                                                                               CASE NO.: 2:16-cr-00294-JCM-VCF
                                                     9                          Plaintiff,
TANASI LAW OFFICES




                                                                                                               MOTION FOR ORDER PERMITTING
                8716 Spanish Ridge Ave., Ste. 105

                702-906-2411 • Fax 866-299-5274




                                                    10    vs.                                                  GROUP JAIL VISITS
                    Las Vegas, Nevada 89148




                                                    11    GOLDSBY, JASON; MADRIGAL, BONNIE;
                                                          REDMOND, RUDY; TUALAU, KAILI
                                                    12                          Defendant.

                                                    13   Certificate: This Motion is timely.
                                                    14          COMES NOW, Defendant, JASON GOLDSBY, by and through his attorney, JOSHUA
                                                    15   TOMSHECK, ESQ., Defendant BONNIE MADRIGAL, by and through her attorney, JESS
                                                    16   MARCHESE, ESQ., RUDY REDMOND, by and through his attorney, LUCAS GAFFNEY, and
                                                    17   Defendant KAILI TUALAU, by and through his attorney, RICHARD E. TANASI, ESQ., and
                                                    18   hereby file this Motion for Order Permitting Group Jail Visits. This Motion is based upon the
                                                    19   following Memorandum of Points and Authorities and the pleadings and papers on file herein.
                                                    20   ///
                                                    21
                                                         ///
                                                    22

                                                    23

                                                    24

                                                                                                     - 1-
                                                     1                       MEMORANDUM AND POINTS OF AUTHORITIES

                                                     2           There are three male and one female defendants in this case. In the past, defense counsel

                                                     3   has had to obtain a Court Order for group jail visits involving male and female defendants. [2:18-

                                                     4   cr-00001-MMD-CWH, Doc. 159]. The Motion request an Order permitting group jail visits in

                                                     5   this case.

                                                     6           Generally, the Sixth Amendment provides: "In all criminal prosecutions, the accused shall

                                                     7   enjoy the right . . . to have the Assistance of Counsel for his defence." U.S. Const. Amend. VI.

                                                     8   Frazer v. United States, 18 F.3d 778, 781 (9th Cir. 1994). “This right has come to be regarded as

                                                     9   a sine qua non of our criminal justice system. In 1938, the Supreme Court said:
TANASI LAW OFFICES
                8716 Spanish Ridge Ave., Ste. 105

                702-906-2411 • Fax 866-299-5274




                                                    10   The Assistance of Counsel . . . is one of the safeguards of the Sixth Amendment deemed necessary
                    Las Vegas, Nevada 89148




                                                    11   to insure fundamental human rights of life and liberty. . . . The Sixth Amendment stands as a

                                                    12   constant admonition that if the constitutional safeguards it provides be lost, justice will not "still

                                                    13   be done." Id.

                                                    14           Here, as trial nears, the joint-defense meeting with everyone in the room and on the same

                                                    15   page at the same time is critical to effective preparation for a joint strategy, discussion and review

                                                    16   of discovery, and evaluating possible pre-trial resolution options. A similar accommodation was

                                                    17   made by the detention center in U.S. v. Bundy, et al, where the group was much larger. The

                                                    18   defendants in this case seek the same ability to meet. The undersigned anticipates the detention

                                                    19   center will cite to their policy that the defendants are not the same sex. However, the gender of

                                                    20   the defendants should not overcome the Sixth Amendment safeguards to effective assistance of

                                                    21   counsel.

                                                    22           Therefore, based upon the foregoing, this Motion requests this Honorable Court issue

                                                    23   another Order directing the jail to allow all four co-defendants in this case to meet together at the

                                                    24

                                                                                                          - 2-
                                                     1   same time.   Therefore, based upon the foregoing, the defendants respectfully request this

                                                     2   Honorable Court issue the attached Order. [Ex. A].

                                                     3             DATED this 18th day of APRIL, 2019.

                                                     4

                                                     5   /s/                                                  /s/
                                                         _________________________                            ______________________
                                                     6   LUCAS GAFFNEY, ESQ.                                  RICHARD TANASI, ESQ.
                                                         Counsel for Deft. REDMOND                            Counsel for Deft. TUALAU
                                                     7
                                                         /s/                                                  /s/
                                                     8   _________________________                           ________________________
                                                         JOSHUA TOMSECK, ESQ.                                JESS MARCHESE, ESQ.
                                                     9   Counsel for Deft. GOLDSBY                           Counsel for Deft. MADRIGAL
TANASI LAW OFFICES
                8716 Spanish Ridge Ave., Ste. 105

                702-906-2411 • Fax 866-299-5274




                                                    10
                    Las Vegas, Nevada 89148




                                                    11                         CERTIFICATE OF ELECTRONIC SERVICE

                                                    12
                                                                The on the 18th day of APRIL, 2019, she served an electronic copy of the above and
                                                    13   foregoing MOTION, by electronic service (ECF) to the person below:
                                                    14
                                                                Assistant United States Attorney
                                                    15
                                                                333 Las Vegas, Blvd. So., 5th Floor
                                                                Las Vegas, NV 89101
                                                    16
                                                                                                              /s/ Richard Tanasi
                                                    17
                                                                                                              ___________________________________
                                                                                                              An employee at TANASI LAW OFFICE
                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                                                                      - 3-
                                                    1                              UNITED STATES DISTRICT COURT
                                                    2                                        DISTRICT OF NEVADA
                                                    3
                                                         UNITED STATES OF AMERICA,
                                                    4                                                           CASE NO.: 2:16-cr-00294-JCM-VCF
                                                                                Plaintiff,
                                                    5                                                           ORDER PERMITTING
                                                         vs.                                                    GROUP JAIL VISITS
                                                    6
                                                    7    GOLDSBY, JASON; MADRIGAL, BONNIE;
                                                         REDMOND, RUDY; TUALAU, KAILI
                                                    8
                                                                                Defendant.
                                                    9
                                                   10          Having reviewed Defendants’ MOTION FOR ORDER PERMITTING GROUP JAIL

                                                   11   VISITS, accordingly,
TANASI LAW OFFICES
               8716 Spanish Ridge Ave., Ste. 105

               702-906-2411 • Fax 866-299-5274




                                                   12
                                                               IT IS ORDERED that Defendants’ Motion [Doc. 177], is hereby GRANTED. IT IS
                   Las Vegas, Nevada 89148




                                                   13
                                                        FURTHER ORDERED that the Nevada Southern Detention Center shall allow Defendants
                                                   14
                                                   15   JASON GOLDSBY, BONNIE MADRIGAL, RUDY REDMOND, and KAILI TUALAU,

                                                   16   to meet together with their attorneys and/or members of their defense team, including but not
                                                                                                                              during
                                                   17   limited to, experts and investigators. The meetings shall take place between normal attorney-
                                                   18
                                                        visitation hours.
                                                   19
                                                               IT IS SO ORDERED.
                                                   20
                                                   21                  DATED:April 22, 2019

                                                   22
                                                   23                                                        _______________________
                                                                                                             Cam Ferenbach
                                                   24                                                        United States Magistrate Judge
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                      - 1-
